Citation Nr: 0813119	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  07-18 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1978 to August 1985.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2006 
rating decision by the Cleveland RO.  In December 2007, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
At the hearing the veteran was granted a 60 day abeyance 
period for submission of additional evidence.  In January 
2008, additional evidence was received with a waiver of 
initial RO consideration.


FINDINGS OF FACT

A chronic bilateral foot disability was not manifested in 
service; a preponderance of the evidence is against a finding 
that any of the veteran's current bilateral foot disabilities 
is related to her service.


CONCLUSION OF LAW

Service connection for a bilateral foot disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A February 2005 letter (prior to the decision on appeal) 
informed the appellant of the evidence and information 
necessary to substantiate the claim, the information required 
of her to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on her behalf.  She was also advised to 
submit evidence in her possession.  In March 2006, she was 
provided notice regarding ratings or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)).

The veteran's service medical records (SMRs) are associated 
with the claims file, and VA obtained all 
pertinent/identified records that could be obtained.  All 
evidence constructively of record has been secured.  The 
veteran was afforded a VA examination.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claim. 

II. Factual Background

The veteran's SMRs show that in October 1978 she was seen for 
complaints of foot pain.  Calluses (which were debrided) were 
noted across the balls of both feet.  Further records dated 
between 1979 and 1981 also note calluses on her feet.  In 
March 1979, she was found to have tight heel cords, 
bilaterally.  She was advised to do heel cord stretching and 
strengthening exercises.  In June 1979, she complained of 
pain in the metatarsal heads.  Bilateral pes planus was 
noted.  In May 1980, the veteran reported a one day history 
of right medial foot pain; she reported an injury engaging in 
karate.  X-rays were negative and she was given a physical 
profile due to a right foot contusion.  A May 1982 X-ray 
report notes the veteran injured her left little toe and 
metatarsal falling in a ditch; findings were normal.

2004 to 2005 VA treatment records reflect that the veteran 
received treatment for her feet.  In July 2004, she was seen 
regarding a painful bunion and callus debridement.  The 
diagnoses were tyloma x 6, and hallux abducto valgus (HAV).  
The following month she was seen for similar complaints.  The 
assessment was HAV, callus, intractable plantar keratosis, 
and hyperkeratosis at multiple sites on the plantar aspect of 
the feet.  In September 2004, she complained of calluses, 
bunions, and hammertoes.  She had additional diagnoses of 
tight Achilles tendons, hammertoes rigid, 2-4 toes, 
bilaterally, and adductovarus toe, 5th toe bilaterally.  In 
October 2004, the veteran underwent bunionectomy, hammertoe 
correction of toes 2-5, and gastroc recession on the left 
foot.  In January 2006, X-rays of the right foot revealed 
hallux deviation laterally, erosions on the first metatarsal 
head laterally and medially, contracted digits 2-5, and the 
5th digit in the adductovarus position.  Later that month, 
she underwent cheilectomy of the first metatarsal head, 
proximal phalanx hallux head resection, and proximal phalanx 
2-5 head resection and tendon Achilles lengthening (TAL) on 
the right foot.  Subsequent 2005 records show follow-up post-
operative evaluations of the veteran's feet.  

On January 2006 VA examination (when the claims file was not 
reviewed) the veteran reported that her foot surgeries were 
only partially successful, and that she used shoe inserts and 
corrective shoes.  She reported that her feet bothered her 
with prolonged standing or walking.  She complained of pain, 
weakness, and stiffness in her feet.  The diagnoses were 
postoperative bilateral bunions, postoperative bilateral claw 
toes of digits 2-4; and bilateral metatarsal calluses.  In a 
May 2006 addendum prepared after review of the claims file, 
the orthopedist who conducted the January 2006 examination 
opined that the veteran's foot condition more likely than not 
was not related to her service conditions, but was a 
naturally occurring problem.  

In the December 2007 Travel Board hearing, the veteran 
testified that she had no foot problems prior to service, and 
was treated for corns, calluses, and foot pain in service.  
Although she continued to have foot problems after service, 
she treated them herself until she first sought treatment in 
2004.  She was advised that in light of the negative nexus 
opinion by the VA orthopedic examiner, what she still needed 
to establish service connection for bilateral foot disability 
was competent evidence of a nexus between her current foot 
disabilities and her foot complaints in service.  As noted, 
she was provided an abeyance period for submission of such 
evidence.  

A January 2008 statement by a VA podiatrist notes that the 
veteran has been receiving podiatric treatment since 2004, 
and notes that she had foot problems in service.  It does not 
include an opinion relating her current foot disability to 
the complaints in service.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is not in dispute that the veteran had foot problems 
(mostly with calluses) early in her service, nor is it in 
dispute that she now has variously diagnosed bilateral foot 
disabilities.  However, the foot problems in service were not 
described as a chronic disability, and appear to have 
resolved with treatment.  As the foot problems were not noted 
during the latter part of her service, or for approximately 
19 years postservice, service connection for bilateral foot 
disability on the basis that chronic such disability became 
manifest in service, and persisted is not warranted.  

Consequently, what the veteran still needs to establish 
service connection for her current bilateral foot disability 
is (as she has been advised) competent (medical) evidence 
that such disability is related to her service, to include 
the complaints noted therein.  The only competent (medical) 
evidence that addresses this point is the report of the 
January 2006 VA examiner (with May 2006 addendum upon file 
review) essentially to the effect that the veteran's foot 
problems are unrelated to her complaints in service (as they 
are a naturally occurring problem).  There is no competent 
(medical opinion) evidence to the contrary.  

Significantly, while the veteran's treating VA podiatrist has 
provided an account of her foot problems in service and of 
her treatment for foot problems treated by VA since 2004, the 
podiatrist's statement does not relate the current foot 
disabilities to the veteran's service, to include the foot 
complaints treated therein.

In light of the foregoing, the preponderance of the evidence 
is against the veteran's claim and it must be denied.






ORDER

Service connection for a bilateral foot disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


